Citation Nr: 0504688	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-08 357A	)	DATE
	)
	)



THE ISSUE

Whether a September 24, 1984 Board of Veterans' Appeals 
decision, which denied increased ratings for residuals of a 
shell fragment wound to the right forearm and residuals of a 
shell fragment wound to the posterior aspect of the right 
ilium and denied a total rating based upon individual 
unemployability, should be revised or reversed on the grounds 
of clear and unmistakable error.  



REPRESENTATION

Moving party represented by:  Disabled American Veterans.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
December 1952.

Historically, a September 24, 1984 decision of the Board of 
Veterans' Appeals (Board) denied increased ratings for 
residuals of a shell fragment wound to the right forearm and 
residuals of a shell fragment wound to the posterior aspect 
of the right ilium and denied a total rating based upon 
individual unemployability. 

In written statements dated in January and May 2003, the 
veteran and his representative filed with the Board a formal 
motion for revision of said September 24, 1984 Board 
decision.  In May 2003, the Board's administrative staff sent 
the veteran and his representative a letter, advising, in 
part, that said motion had been received concerning motion 
for revision of that Board decision based on clear and 
unmistakable error.  In July 2003, the veteran's April 2003 
motion to advance that issue on the docket was denied by a 
Deputy Vice Chairman of the Board.  

In an August 2003 Order, the United States Court of Appeals 
for Veterans Claims (Court) dismissed the veteran's petition 
for extraordinary relief in the nature of a Writ of Mandamus 
as moot.  In January 2005, the veteran filed another petition 
for extraordinary relief in the nature of a Writ of Mandamus, 
for the Court to order the Board to promptly render a 
decision on the clear and unmistakable error issue in 
question.  Later that month, the Court ordered the Secretary 
to file an answer to the petition within 30 days from date of 
that order.  

Accordingly, pursuant to original appellate jurisdiction, the 
Board will render a decision herein on the clear and 
unmistakable error motion.  


FINDINGS OF FACT

1.  In a September 24, 1984 decision, the Board denied 
increased ratings for residuals of a shell fragment wound to 
the right forearm and residuals of a shell fragment wound to 
the posterior aspect of the right ilium and denied a total 
rating based upon individual unemployability.  

2.  The September 24, 1984 Board decision was supported by 
the evidence then of record and the applicable, existent 
statutory and regulatory provisions.  


CONCLUSION OF LAW

The September 24, 1984 Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the Court held 
that the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002)) was not applicable to 
motions alleging clear and unmistakable error in decisions of 
the Board.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2004).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed by the veteran or on his behalf appears to 
satisfy the filing and pleading requirements set forth in 
38 C.F.R. § 20.1404 for a motion for revision of a decision 
based on clear and unmistakable error.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2004).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

It is contended, in essence, that said September 24, 1984 
Board decision, which denied increased ratings for residuals 
of a shell fragment wound to the right forearm and residuals 
of a shell fragment wound to the posterior aspect of the 
right ilium and denied a total rating based upon individual 
unemployability, was clearly and unmistakably erroneous, on 
the grounds that the Board decision (a) did not consider the 
provisions of 38 C.F.R. § 4.1 through 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, and 4.73; (b) failed to obtain from the 
veteran's employer, the United States Postal Service, the 
reason for his loss of employment therewith; and (c) failed 
to provide adequate reasons and bases as to the issue of 
individual unemployability, including the rationale for 
determining that the service-connected disabilities, without 
consideration of nonservice-connected disabilities, did not 
preclude employability.  

Evidence of record at the time of said September 24, 1984 
Board decision included the veteran's service medical 
records, which reflected that in October 1951, he was struck 
by enemy artillery shell fragments in the distal third of the 
right forearm (wrist area), resulting in a compound, 
comminuted ulnar fracture.  He also sustained a penetrating 
artillery shell fragment wound to the right posterior flank, 
without nerve/artery damage.  X-rays revealed an absent, 
approximate two-inch area of the distal third of the ulna, 
with a portion of the distal ulna remaining that formed the 
ulna-carpal joint.  In September 1952, complete loss of the 
soft tissue and bone for approximately twelve centimeters in 
the distal third of the forearm was noted, with a twelve-
centimeter gap in the ulnar nerve.  Another examination 
report reported approximate two-inch ulna loss with soft 
tissue deficit in the distal third of the right forearm; a 
full-thickness graft over the soft tissue deficit; ulnar 
nerve atrophy involving the 4th and 5th fingers with loss of 
sensation; less than fair right hand grip strength, 
consisting of the ability to use the thumb, index, and middle 
fingers, which could be approximated; and approximately 40 
percent of normal supination and pronation.  It was noted 
that the veteran was right-handed.  It was opined that the 
veteran had a functioning right hand, although impaired.  

A November 1952 military Physical Evaluation Board 
examination report noted there was a well-healed, nontender, 
4-inch scar over the posterior aspect of the right ilium.  
The right wrist exhibited ranges of motion, except no 
medial/lateral deviation; there was weakness and limitation 
of flexion of the fingers, with ability to reach the tips of 
the fingers to one inch from the crease of the hand at the 
wrist; and the thumb could appose all fingers except the 
little finger.  

In a January 1953 rating decision, the RO granted service 
connection and assigned a combined 50 percent evaluation for 
a shell fragment wound to the right forearm with ulna nerve 
laceration and a compound, comminuted ulna fracture.  

On February 1957 VA examination, the veteran reported that he 
was a self-employed farmer from 1953 to 1955 and that he had 
to quit due to his physical condition.  Clinically, there was 
a well-healed, nontender, 4-inch by 1/2-inch scar just above 
the posterior crest of the right ilium.  The right hand had 
considerable atrophy with limitation of motion of the fingers 
and weak grip strength.

A March 1957 rating decision granted service connection and 
assigned a  noncompensable evaluation for shell fragment 
wound scar on the posterior aspect of the right ilium.

On October 1958 VA examination, the veteran reported being 
unable to find any work since completing vocational school.  
He complained of pain and numbness in the distal forearm and 
hand.  Clinically, there was flexion deformity of the right 
third, fourth, and fifth fingers with marked atrophy of the 
intrinsic muscles of that hand.  He was barely able to 
approximate his thumb with the middle finger; was unable to 
pick up small objects or feed himself with that hand; and had 
much difficulty fastening his clothes.  Loss of sensation 
over the entire ulna nerve distribution in the distal forearm 
and hand was noted.  It was opined that the right hand served 
a less useful function than would amputation proximal to the 
wrist.  

A November 1958 rating decision increased the combined 
evaluation for the service-connected right forearm shell 
fragment wound residuals to 70 percent and granted special 
monthly compensation benefits for loss of use of one hand.

A February 1967 VA hospitalization report indicated that the 
veteran's disability was attributable to flexion contractures 
of the right hand fingers and interossei muscle paralysis 
from ulna nerve paralysis; and that recommended 
reconstructive surgery included right 5th finger amputation.  
Later that year, right 5th finger amputation at the mid-
metacarpal level was surgically performed at a VA hospital.  

A June 1967 rating decision included right 5th finger 
amputation at the mid-metacarpal level as part of the 
service-connected right forearm shell fragment wound 
residuals.

On February 1972 VA surgical examination, a 4-inch scar just 
above the posterior crest of the right ilium with obvious 
loss of muscle tissue and painful, deeply adherent scarring 
was clinically noted.  A color photograph of the affected 
scar area was attached to that examination report.  

In an August 1973 employment statement, claimant reported 
having worked as a janitor for two and a half years; that he 
had last worked in May 1973; and that he had been unable to 
do the job on account of his "S/C condition."  He 
reportedly had unsuccessfully attempted to obtain other 
employment as a janitor.  He reportedly completed eighth 
grade.  In an employment questionnaire, the veteran's 
employer reported that the veteran had been employed 40 hours 
a week in maintenance from October 1970 to May 1973; and that 
he had "walked off the job, stating to a fellow employee he 
was quitting."

A November 1973 rating decision, in part, increased the 
evaluation for residuals of a shell fragment wound to the 
posterior aspect of the right ilium with muscle damage from 
noncompensable to 20 percent, which was coded under 
Diagnostic Code 5320; and the service-connected disabilities 
were considered a combined 80 percent disabling.

In a December 1978 employment statement, claimant reported 
having worked as a custodian for the United States Postal 
Service in 1977; that he became totally disabled on November 
11, 1978 and was on leave without pay status; that he 
received treatment for a hernia on November 11, 1978 and the 
following month; and that he reportedly completed 18-months 
vocational training at a tailoring school.  

Private clinical records reveal that on November 11, 1978, 
the veteran was hospitalized for chest pain.  Achalasia was 
diagnosed and a modified Heller procedure (esophagomyotomy) 
was performed.  It was noted that he had been working at the 
Post Office for the past 25 years.

In an August 1979 written statement, the veteran's spouse 
stated that due to his "drinking and related problems", she 
had been forced to separate from him; and that she was not 
certain that he was still working at the United States Postal 
Service "because of his recent behavior." 

In a September 1979 employment statement, claimant reported 
having worked as a custodian for the United States Postal 
Service for a year in 1978; that he became totally disabled 
in July 1979; and that he had to quit his last job on account 
of arthritis.  He did not allege seeking employment since 
becoming totally disabled.

In a March 1980 employment statement, claimant reported 
having worked as a custodian for the United States Postal 
Service for 7 years; that he became totally disabled in July 
1979; and that he had to quit his last job on account of 
arthritis.  He did not allege seeking employment since 
becoming totally disabled.

VA clinical records dated from 1976 to 1982 included 
treatment for hypertension and severe cervical spine 
arthritis.  

In a March 1983 employment statement, claimant reported 
having worked as a custodian for the United States Postal 
Service; that the most he had ever earned in any one year was 
$13,500 in 1979; that he became totally disabled in July 
1979; that he had not quit his job but was terminated due to 
excessive absenteeism caused by "service-connected 
disabilities"; and that he had completed 9th grade.  He did 
not allege seeking employment since becoming totally 
disabled.

During December 1982-March 1983 VA hospitalization, the 
veteran was treated for respiratory symptomatology.  It was 
noted that he was a poor historian and a heavy drinker, 
drinking more than a pint of vodka per day; and that he had 
had numerous hospitalizations for alcohol and alcohol-related 
illness.  He was treated for a lung abscess.  Clinical 
findings included dorsiflexion deformity of digits of the 
right hand, a scar deformity of the medial aspect of the 
right forearm, an absent fifth digit, and a right lower back 
scar.  Diagnoses were right lung abscess; acute bronchitis; 
chronic alcoholism; degenerative arthritis; prerenal azotemia 
with dehydration due to hydrochlorothiazide therapy and 
alcoholism; and periodontitis.  It was noted that shrapnel 
wounds were diagnosed but not treated.  

VA clinical records dated from 1982 to 1984 primarily 
included treatment for cervical and pulmonary conditions.  

It appears that subsequent to the September 24, 1984 Board 
decision in question, certain VA clinical records dated in 
the 1970's were initially obtained and associated with the 
claims folders.  However, it should be pointed out that such 
evidence primarily related to disabilities for which service 
connection was not in effect, and thus, would not have 
changed the outcome.  Accordingly, even if constructively on 
file, a different outcome would not be mandated.  
Additionally, such evidence was not of record at the time of 
the Board decision in question and, therefore, cannot be 
considered in determining whether said Board decision was 
clearly and unmistakably erroneous.  See also Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).    

With respect to the argument that the September 24, 1984 
Board decision was clearly and unmistakably erroneous for 
failure to consider the provisions of 38 C.F.R. §§ 4.1 
through 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, and 4.73, even 
assuming arguendo that this was true, application of these 
cited regulatory provisions would not have altered the 
outcome, for the following reasons.

First, the combined 70 percent rating assigned for the 
veteran's service-connected shell fragment wound residuals of 
the right forearm was the maximum evaluation assignable under 
any applicable law or regulatory provision, as the September 
24, 1984 Board decision pointed out in the Discussion and 
Evaluation section of that decision.  The service-connected 
right forearm shell fragment wound disability included loss 
of use of the right hand as reflected by the assigned 70 
percent rating (a 70 percent was the maximum assignable for 
loss of use of the hand under Diagnostic Code 5125).  
Parenthetically, the provisions of 38 C.F.R. § 4.63 provided, 
in pertinent part, that loss of use of a hand will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand could be accomplished equally well by an amputation 
stump with prosthesis.  

Additionally, the "Amputation Rule" set forth in 38 C.F.R. 
§ 4.68 provided that "[t]he combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed."  Under Diagnostic Code 5124, amputations below 
the insertion of the pronator teres of the forearm (major 
upper extremity) shall be rated, at most, 70 percent.  Under 
Diagnostic Code 5123, amputations above the insertion of the 
pronator teres of the forearm (major upper extremity) shall 
be rated 80 percent.  It was uncontroverted that according to 
the service medical records and post-service clinical 
evidence, the veteran's shell fragment wound in question 
involved the distal third of the right forearm at the wrist 
area.  It is also a medical fact not subject to dispute that 
insertion of the pronator teres is at the middle of the 
forearm.  See Stedman's Medical Dictionary, 1153 (27th ed. 
2000), which that the pronator teres is a "muscle of 
superficial layer of anterior compartment of 
forearm...insertion, middle of the lateral surface of the 
radius...."  The radius and ulna are bones between the elbow 
and wrist.  See, e.g., Diagnostic Codes 5209 and 5214.  
Additionally, none of the competent evidence considered by 
said September 24, 1984 Board decision indicated that the 
hypothetical amputation site was above the insertion of the 
pronator teres.  

Thus, a combined evaluation in excess of the assigned 70 
percent would not have been appropriate for the service-
connected right forearm shell fragment wound residuals under 
the existing regulatory framework that existed at the time of 
said September 24, 1984 Board decision.  

Second, according to the service medical records and post-
service clinical evidence proximate to service, the veteran's 
residuals of a shell fragment wound to the posterior aspect 
of the right ilium involved a well-healed, nontender, scar.  
Although on February 1972 VA surgical examination, a 4-inch 
scar just above the posterior crest of the right ilium with 
obvious loss of muscle tissue and painful, deeply adherent 
scarring was clinically noted, no limitation of function of 
the spinal muscles (Muscle Group XX) in the affected lumbar 
region was alleged or clinically reported either on that 
examination or in the subsequent clinical evidence considered 
in said September 24, 1984 Board decision.  The November 1973 
rating decision appropriately considered that clinical 
evidence of muscle damage underlying the scar wound and 
increased the evaluation for residuals of a shell fragment 
wound to the posterior aspect of the right ilium with muscle 
damage from noncompensable to 20 percent, which was coded 
under Diagnostic Code 5320.  

Under Diagnostic Code 5320, a 20 percent evaluation was 
warranted for moderate injury of spinal muscles (Muscle Group 
XX) in the applicable lumbar region.  A 40 percent evaluation 
required moderately severe injury.  A 50 percent evaluation 
required severe injury.  Diagnostic Code 5320 listed function 
of the spinal muscles as postural support of the body and 
extension and lateral movements of the spine.

In pertinent part, under 38 C.F.R. § 4.56, in order to 
establish a moderate disability of muscles, the type of 
injury involves absence of explosive effect of high velocity 
missile and of residuals of debridement or of prolonged 
infection; and there are objective findings of entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue, signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  For 
moderately severe disability of muscles, the type of injury 
includes debridement or prolonged infection or sloughing of 
soft parts, intermuscular cicatrization; service department 
record or other sufficient evidence shows hospitalization for 
a prolonged period in service for treatment of a wound of 
severe grade; and there are objective findings of entrance 
and (if present) exit scars relatively large and so situated 
as to indicate track of missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side, and tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

As the September 24, 1984 Board decision explained in its 
Discussion and Evaluation section, residuals of the right 
ilium shell fragment wound injury included scarring without 
demonstrable functional impairment and VA's rating schedule 
provided that such injuries are considered no more than 
moderate in degree; and there was no objective evidence that 
the basically static disability had increased in severity.  
The September 24, 1984 Board decision's analysis of the 
competent evidence and applicable law and regulations appears 
reasonable and not erroneous.  In short, at the time of said 
September 24, 1984 Board decision, it was not alleged or 
clinically shown that the veteran's disability resulting from 
the shell fragment wound to the right ilium area was more 
than "moderate" in degree under Diagnostic Code 5320 and 
38 C.F.R. § 4.56, particularly since there was no evidence of 
in-service prolonged hospitalization treatment of a severe 
wound to the right ilium area; or prolonged infection, 
sloughing of soft parts, loss of strength/endurance, or any 
limitation of function of the spinal muscles in the affected 
lumbar region.  Furthermore, application of 38 C.F.R. §§ 4.1 
through 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, and 4.73 would 
not have changed the outcome, particularly since no 
demonstrable limitation of spinal muscle function was shown 
by the evidence then of record.

With respect to the veteran's argument concerning clear and 
unmistakable error involving failure to obtain certain 
employment records, in Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that a breach of 
a duty to assist cannot constitute clear and unmistakable 
error and that "grave procedural error" does not render a 
decision of VA non-final.  This decision, in pertinent part, 
overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to 
the extent that that decision held the existence of a "grave 
procedural error" rendered a decision of the VA non-final.  
The Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994), noted that a clear and unmistakable 
error claim is an attack on a prior judgment that asserts an 
incorrect application of law or fact and that an incomplete 
record, factually correct in all other respects, is not clear 
and unmistakable error.  Thus, even assuming arguendo a 
violation of the duty to assist, in that the RO did not 
attempt to obtain the veteran's employment records, failure 
in the duty to assist cannot as a matter of law be the basis 
for a clear and unmistakable error claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

With respect to the veteran's argument concerning failure to 
provide adequate reasons and bases as to the issue of 
individual unemployability, as the September 24, 1984 Board 
decision explained in its Discussion and Evaluation section, 
the right ilium disability was not shown to result in 
demonstrable functional impairment; and although the veteran 
had loss of use of the right hand, that disability had 
remained essentially static over many years and had not 
prevented his employment as a custodian for the United States 
Postal Service.  Additionally, it was explained that 
nonservice-connected disabilities had clearly affected the 
veteran's employability and that the evidence did not 
demonstrate that service-connected disability alone was so 
disabling as to preclude employment consistent with his 
education and occupational experience.  The appropriate 
regulatory provisions pertaining to the individual 
unemployability issue, including 38 C.F.R. § 4.16, were also 
set forth in that Board decision.  

In pertinent part, under 38 C.F.R. § 4.16, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  If there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable as 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Thus, the veteran met the percentage criteria for the 
assignment of a total rating based upon individual 
unemployability, since his combined evaluation for the 
service-connected shell fragment wound disabilities was 80 
percent.  As such, the remaining question was whether the 
evidentiary record indicated that the veteran was unable to 
obtain or retain substantially gainful employment as a result 
solely of service-connected disabilities.  It should also be 
pointed out that it is necessary that when considering solely 
the service-connected disabilities, there exists no gainful 
employment which a veteran is capable of performing were it 
offered to him.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court held that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

As discussed previously, the clinical evidence existing at 
the time of said September 24, 1984 Board decision did not 
establish that the service-connected residuals of a shell 
fragment wound to the posterior aspect of the right ilium 
resulted in any limitation of function of the affected lumbar 
region.  The primary service-connected disability affecting 
employability was clearly the service-connected right forearm 
shell fragment wound residuals with loss of use of the hand.  
Significantly, the right hand was the major upper extremity 
and obviously would restrict employment opportunities, 
particularly given the veteran's ninth grade education and 
manual labor industrial background as a janitor/custodian.  
However, the unrefuted evidence at the time of the September 
24, 1984 Board decision established that the veteran had been 
able to obtain and retain substantially gainful employment as 
a custodian despite loss of use of the right hand.  
Additionally, the veteran alleged in a December 1978 
employment statement that he had become totally disabled on 
November 11, 1978, and private clinical records documented 
treatment on that same date for disability for which service 
connection was not in effect.  Moreover, although the veteran 
alleged in subsequent employment statements that he had 
become totally disabled in July 1979, he divulged that the 
reason he had to quit his job was on account of arthritis, 
another disability for which service connection was not in 
effect.  According to an August 1979 written statement dated 
shortly after that July 1979 date of alleged total 
disability, the veteran's spouse reported that the veteran 
had alcohol-related problems and that his behavior had 
affected his employment with the United States Postal 
Service.  The severity of his alcohol-related problems was 
also indicated during December 1982-March 1983 VA 
hospitalization, when a history of numerous hospitalizations 
for alcohol and alcohol-related illness was provided, and 
chronic alcoholism was diagnosed.  Additionally, VA 
outpatient reports of record at the time of said September 
24, 1984 Board decision primarily related to treatment for 
disabilities for which service connection was not in effect.  

The fact remains that none of the clinical records at the 
time of said September 24, 1984 Board decision reported that 
the veteran was precluded from substantially gainful 
employment by virtue solely of his service-connected shell 
fragment wound disabilities.  Even assuming arguendo that a 
VA medical opinion addressing the question of the veteran's 
employability could have been obtained prior to the September 
24, 1984 Board decision in question, it is reiterated that a 
breach of the duty to assist cannot constitute clear and 
unmistakable error.  Cook, supra.  

Based upon this evidentiary record, it appears that the 
September 24, 1984 Board decision was not erroneous in 
concluding that the veteran was not precluded from 
substantially gainful employment by virtue solely of his 
service-connected shell fragment wound disabilities.  It 
appears that the September 24, 1984 Board decision was not 
unreasonable or erroneous, since according to the veteran's 
own employment statements, he had conceded that nonservice-
connected disability, at least in part, had caused 
unemployment; the service-connected right forearm/hand shell 
fragment wound disabilities, while limiting his employment 
options to some extent, were not shown by the evidentiary 
record to prevent all forms of substantially gainful 
employment (such as relatively light labor not involving fine 
bilateral hand dexterity) consistent with his ninth grade 
education and industrial background; and the evidence had 
clearly shown that nonservice-connected disabilities, 
including chronic alcoholism, had affected his employability.

Contrary to the veteran's contentions, the September 24, 1984 
Board decision was not "clearly and unmistakably erroneous" 
for failure to provide adequate "reasons and bases", since 
at the time that decision was rendered, Board decisions were 
required to "set forth specifically the issue or issues, 
separately stated findings of fact and conclusions of law, 
and the reasons for the Board's decision" (See 38 C.F.R. 
§ 19.180 (1984)); and these requisites were in fact satisfied 
in that Board decision.  Reasons were provided in the Board 
decision in question to explain the basis for the denial of 
increased ratings and a total rating based on individual 
unemployability and it was a reasonable exercise of judgment 
not to award the claimed benefits based on the medical 
evidence then of record, as previously explained.  

In short, any deficiencies in the Board decision in question 
would have constituted at best "harmless" error and would 
not have manifestly changed the outcome.  Consequently, the 
September 24, 1984 Board decision is not clearly and 
unmistakably erroneous, for the foregoing reasons; and 
therefore, is not subject to 
revision or reversal.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403.


ORDER

Since the September 24, 1984 Board decision is not clearly 
and unmistakably erroneous, the motion for revision or 
reversal is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


